Citation Nr: 9929192	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-10 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as skin carcinoma due to herbicide exposure.  

2.  Entitlement to service connection for residuals of a 
motor vehicular accident, claimed as facial scarring, neck 
and back injuries, and lumbar spinal arthritis with numbness 
of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
October 1967.  His awards include an Army Commendation Medal 
for heroism in Vietnam.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the New Orleans, Louisiana, Regional 
Office (RO), which denied service connection for a skin 
disorder, claimed as skin carcinoma due to herbicide 
exposure, and for residuals of a motor vehicular accident.  
An August 1998 RO hearing was held.  

The Board construes the appellate issues as those delineated 
on the title page of this decision, all which will be dealt 
with in the REMAND section below.  


REMAND

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for a skin disorder, claimed 
as skin carcinoma due to herbicide exposure, and for 
residuals of a motor vehicular accident, claimed as including 
facial scarring, neck and back injuries, and lumbar spinal 
arthritis with numbness of the lower extremities.  A well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), the Court cited to 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) and explained 
that "[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  

Initial review of the evidentiary record indicates that the 
claim for service connection for residuals of a motor 
vehicular accident is arguably well grounded, on the basis of 
service records documenting treatment for a cervical sprain 
due to said accident and an August 1997 VA examination 
medical opinion apparently relating cervical and lumbar 
arthritis to that in-service accident.  However, certain 
existing, competent evidence that could potentially render 
the claim for service connection for a skin disorder well 
grounded or provide a basis for allowance of service 
connection for residuals of a motor vehicular accident has 
not been obtained by the RO.  There is, however, notice to 
the VA that there are such records that may exist as to 
render the claim clearly well grounded.  They should be 
obtained prior to entry of a formal decision on this case.  
See Robinette, supra.  

First, it appears that appellant's service medical records 
are incomplete.  In April 1997, the RO requested in writing 
all of his service medical records from the service 
department.  In June 1997, the National Personnel Records 
Center (NPRC) submitted certain service medical 
records/accident investigative reports and an accompanying 
written notation, which indicated that no other medical 
records were on file; and that the RO should provide dates, 
places, and alleged disease/injury in order for NPRC to 
search for any in-service hospital treatment records.  
However, it does not appear that the RO has provided said 
requested information to NPRC or even requested appellant to 
provide that information.  

Appellant has specifically alleged that the claimed 
disabilities are related to that service period, and any 
additional service medical records might prove relevant in 
deciding the etiology of these disabilities.  See, in 
particular, 1967 in-service records from Commanding Officer, 
Fort Polk, Louisiana, Army Hospital, referring to September 
23, 1967 treatment at Baptist Hospital, Alexandria, 
Louisiana, for residuals of a motor vehicular accident 
(specifically a diagnosed cervical sprain).  There are no 
Baptist Hospital reports currently associated with the claims 
folder and it does not appear that the RO has sought them or 
instructed the appellant that he needs to provide them.  
Additionally, in a July 1997 application for VA disability 
benefits, appellant alleged 1967 treatment for head, neck, 
and back disabilities at Fort Polk, Louisiana, Army Hospital 
and "Rapides" General Hospital, Alexandria, Louisiana.  
There are no Fort Polk, Louisiana, Army Hospital or 
"Rapides" General Hospital reports currently associated 
with the claims folder; and it does not appear that the RO 
has specifically sought them or informed the veteran that he 
needs to provide them.  

Additionally, the evidentiary record indicates that appellant 
has been employed after service.  It does not appear that the 
RO has sought appellant's employment medical records, if any, 
which might shed light on the etiology of the claimed 
disabilities, or instructed the veteran that he should 
provide them.  See also an August 1997 written statement from 
appellant's brother, alleging that after service, appellant 
was unable to pass employment physical examinations in the 
1970's due to neck, back, and lower extremity disabilities.

Although in a June 1991 written statement, appellant alleged 
treatment at the Alexandria, Louisiana, VA Medical Center 
since 1991, the RO only requested psychiatric treatment 
reports since January 1998 (See a December 1998 RO request 
form); and the only VA treatment reports currently associated 
with the claims folder are dated since April 1998.  

Although on June 1991 VA examination, there was scaly 
dermatitis of the feet and 1998 VA outpatient treatment 
records referred to a lesion or keratoses behind the right 
ear, no medical opinion as to their etiology has been 
rendered.  

Although an August 1997 VA examination was conducted, it is 
unclear whether the examiner actually reviewed the claims 
folder; x-rays of certain joints were apparently ordered but 
the actual radiographic reports are not of record; and the 
examiner diagnosed degenerative joint disease of the cervical 
and lumbar spine based upon an incomplete record and rendered 
a somewhat vague opinion as to their etiology.  

Thus, it appears that additional medical clarification as to 
the etiology of the claimed disabilities may prove beneficial 
in resolving the service connection appellate issues.  

Accordingly, the case is REMANDED for the following:

1.  The RO should directly request NPRC 
(or any other appropriate organization), 
to search for any additional service 
medical records (including, but not 
limited to, any inpatient treatment at 
"Rapides" General Hospital, Alexandria, 
Louisiana, Baptist Hospital, Alexandria, 
Louisiana, and Fort Polk, Louisiana, Army 
Hospital, for residuals of a motor 
vehicular accident on or proximate to 
September 1967; and any such records 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  To the 
extent the appellant's assistance is 
needed in determining any details for an 
informed request, his assistance should 
be requested.

2.  The RO should contact and request 
appellant to provide any service medical 
records that he may have in his 
possession.  Additionally, the RO should 
request him to provide any clinical 
records in his possession (not presently 
associated with the claims folder), 
pertaining to the claimed disabilities, 
as well as the complete names and 
addresses of any physicians or medical 
facilities which have provided such 
treatment.  All available, actual 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers, (including, but not 
limited to, any inpatient treatment at 
"Rapides" General Hospital, Alexandria, 
Louisiana, and Baptist Hospital, 
Alexandria, Louisiana for residuals of a 
motor vehicular accident on or proximate 
to September 1967).  The appellant should 
be requested to obtain copies of those 
records or to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.

3.  The RO should request appellant to 
provide any relevant pre-employment or 
employment examination/medical records 
that he may have in his possession, as 
well as the complete name and address of 
any former and present employer (or 
prospective employer), where such 
pertinent records might be obtained.  If 
the appellant indicates that no such 
records exist, then no additional action 
need be taken.  If such records are 
reported as potentially available, the RO 
should exercise due diligence in 
attempting to obtain them, or inform the 
veteran of his duty to obtain and provide 
them.  If the address(es) of said 
employer(s) or prospective employers have 
changed, the RO and the veteran should 
make reasonable attempts to pursue 
alternative avenues for securing these 
records.  Any such records should be 
obtained and associated with the claims 
folder.  Again, to the extent that it is 
indicated that such records may exist, 
the appellant should be requested to sign 
and submit appropriate consent forms to 
release any such records to the VA.

4.  The RO should obtain any additional 
VA medical treatment records with respect 
to appellant's claimed disabilities 
(including, but not limited to, any 
treatment at the Alexandria, Louisiana, 
VA Medical Center since 1991); and 
associate these with the claims folder.  
The appellant should provides dates and 
appropriate locations of any such 
treatment.  Additionally, any available 
x-ray reports that were performed as part 
of the August 1997 VA examination in 
question should be obtained and 
associated with the claims folder.  

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

7.  With respect to the issues of service 
connection for a skin disorder, claimed 
as skin carcinoma due to herbicide 
exposure, and for residuals of a motor 
vehicular accident, claimed as including 
facial scarring, neck and back injuries, 
and lumbar spinal arthritis with numbness 
of the lower extremities, the RO should 
arrange for appropriate VA examinations, 
such as dermatologic and orthopedic, to 
be conducted.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the 
examiners for review prior to the 
examinations.

The dermatologist should opine, with 
degree of probability expressed, as to 
the etiology of any chronic skin disorder 
currently present (i.e., is any chronic 
skin disorder, including skin carcinoma, 
chloracne, or other acneform disease 
consistent with chloracne, currently 
manifested, and if so, is it causally or 
etiologically related to appellant's 
service, including any herbicide 
exposure)?  

The orthopedist should opine, with degree 
of probability expressed, as to whether 
any chronic residuals of an in-service 
motor vehicular accident are currently 
manifested (i.e., are any facial/scalp 
scarring, neck and back injuries, and 
lumbar spinal arthritis with numbness of 
the lower extremities currently 
manifested, and if so, are they causally 
or etiologically related to appellant's 
service, including an in-service motor 
vehicular accident)?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners.  

8.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for the claimed 
disabilities under appropriate statutory 
and regulatory provisions.  

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no outcome in this case by the action 
taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


